DETAILED ACTION
This action is responsive to communications: RCE filed on 10/11/2021. 
Claims 1 – 21 are pending in the case. Claims 1, 8, and 15 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 20140181186 A1), and further in view of Lewin et al. (US 20090150518 A1) and Steiner et al. (US 20150310126 A1).
Regarding claims 1, 8, and 15:
Stevens et al. teach at least one processor; and memory comprising executable instructions that, when executed by the at least one processor (paragraph block(s) 0159), cause the at least one processor to perform operations to:
Stevens et al. teach transmit the wrapped component to the content delivery network for storage in an edge cache (paragraph block(s) 0081).
Stevens et al. do not explicitly teach receive a request for a component of a web page requested by a user from a content delivery network (CDN); retrieve the component from an application server
Lewin et al. teach receive a request for a component of a web page requested by a user from a content delivery network (CDN); retrieve the component from an application server (paragraph block(s) 0061 and 0070);
Lewin et al. teach wherein the CDN instructions are derived from personalization variables and conditional logic for generating a personalized version of the web page (paragraph block(s) 0034 and 0035);
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application server), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Stevens et al. and Lewin et al. do not explicitly teach generate CDN instructions for the component; inject the CDN instructions for an action wrapper around the component to form a wrapped component, wherein the action wrapper of the CDN instructions is derived from the personalization variables and conditional logic; and wherein the action wrapper includes instructions that are executable by the CDN to dynamically generate component actions before transmitting the web page to the user device for rendering
Steiner et al. teach generate CDN instructions for the component; inject the CDN instructions for an action wrapper around the component to form a wrapped component, wherein the action wrapper of the CDN instructions is derived from the personalization variables and conditional logic (paragraph block(s) 0089 and 0101); and
Steiner et al. teach wherein the action wrapper includes instructions that are executable by the CDN to dynamically generate component actions before transmitting the web page to the user device for rendering (paragraph block(s) 0063 and 0125)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Lewin et al. and Stevens et al. with the teachings of Steiner et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to create and inject instructions), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 2, 9, and 16, Stevens et al. do not explicitly teach wherein the request for the component is received via a page assembly application
Lewin et al. teach wherein the request for the component is received via a page assembly application (paragraph block(s) 0049).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application server), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 3, 10, and 17, Stevens et al. do not explicitly teach wherein the application server is a content rendering system
Lewin et al. teach wherein the application server is a content rendering system (paragraph block(s) 0070).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application server), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 4, 11, and 18, Stevens et al. do not explicitly teach the memory further comprising executable instructions that cause the at least one processor to: receive meta information about the component, wherein the executable instructions to generate CDN instructions for the component include executable instructions to generate the CDN instructions as edge-side include instructions using the meta information
Lewin et al. teach the memory further comprising executable instructions that cause the at least one processor to: receive meta information about the component, wherein the executable instructions to generate CDN instructions for the component include executable instructions to generate the CDN instructions as edge-side include instructions using the meta information (paragraph block(s) 0055 and 0061).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Stevens et al. with the teachings of Lewin et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (content delivery systems are known to receive requests from a CDN and retrieve data from an application server), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claims 5, 12, 19, Stevens et al. teach the memory further comprising executable instructions that cause the at least one processor to: identify a meta-function included in the meta information; and generate code for the meta-function, wherein the executable instructions to inject the CDN instructions around the component includes executable instructions to inject the code for the meta-function into the wrapped component (paragraph block(s) 0063).

Regarding claims 6, 13, and 20, Stevens et al. teach wherein the wrapped component is transmitted to the content delivery network via a page assembly application (paragraph block(s) 0081).

Regarding claims 7, 14, and 21, Stevens et al. teach wherein the CDN instructions for the component include a CDN instruction element selected from the group consisting of tracking meta-data, a meta-function, an edge-side callback instruction, and an edge-side include instruction (paragraph block(s) 0061).
Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered but they are not persuasive.
Applicant generally argues that the references do not teach wherein the action wrapper includes instructions that are executable by the CDN to dynamically generate component actions before transmitting the web page to the user device for rendering because Applicant's action wrapper includes instructions that are executable by the CDN to dynamically generate component actions before transmitting the web page to the user device for rendering unlike the wrapper HTML in Steiner that is executable by a web browser when clicked by a user. Specifically, the recited wrappers are cached and executed at the CDN before reaching the browser, which results in a fully composed webpage being transmitted to the web browser without additional client execution for the wrappers.
Steiner et al. teach the origin server 314 may be able to aid the subsystem 316 in identifying dynamic areas, in an on-demand way. For example, the subsystem 316 configuration may indicate that origin server 316 is capable of providing, for a given URL, a bitmap with dynamic areas removed or colored in a given color. This aids the subsystem 316 by indicating which areas should be removed during the image generation process. The configuration may indicate that origin 314 is capable of providing HTML with example data that, when rendered, will color any censorable areas in a particular color (e.g. bright red or #FF0000) either by images, CSS, or HTML, where the system 316 will simply render the image in farmed browsers and mark as dynamic any pixels that come up in that particular color. For example, origin 314 may emit `<p style="background: #ff0000">Hello, UserName.</p>` which would result in the area where that text is rendered being marked dynamic, along with some margin of pixels around it, and in conjunction with the other analysis. Instead of a color, the system 316 may allow semantic tagging such as a tag `<censor> . . . </censor>` which is transformed internally before rendering. These special responses from origin 314 may be prompted by an HTTP header (either a novel header key or value, or a certain User-Agent substring), URL parameter, or cookie value (paragraph block(s) 0063). 
Further, Steiner et al. disclose that Client device executes the pre-render directive and requests the actual web page to load in the background. The proxy server 510 will be able to distinguish this "pre-render" request from other requests because of the unique identifier appended to the URL "?mirage -prerender". Seeing this, the proxy server 510 retrieves the HTML for the actual page from cache or from the origin server 514 and returns it to the client device 502, omitting the unique identifier when making the forward request. This is but one implementation (paragraph block(s) 0125).
The important point here is that the claim requires that instructions are executable by the CDN to generate actions dynamically before transmitting the page to the client for rendering. Steiner et al. clearly disclose that the client sends a pre-render request that causes the proxy server to execute instructions and generate actions such as retrieving the actual page from the origin server or cache and omitting identifiers before returning the requested page back to the client for rendering. The claims do not require or recite a fully composed webpage being transmitted to the web browser without additional client execution for the wrappers as argued by Applicant.
Stevens et al. provide further evidence by disclosing that the executed instructions can cause the CDN server to cache the control information at the CDN server for use with subsequent requests for the particular content, and/or to send a content realm identifier to the remote host with the request for control information (paragraph block(s) 0022). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN HILLERY/Primary Examiner, Art Unit 3715